PHELAN, J.
— This was an action of detinue, and there was a judgment by default. The only endorsement on the writ by the sheriff, is in these words: “ Rec’d in office, Feb’ry 1,1851. Hugh Lockett, Sheriff.” “ By virtue of the within writ, I have taken the property described in said writ; and *680five days having elapsed, the defendant failing and refusing to put in bond as the law directs, and the plaintiff having put in bond within five days, the property is delivered to the plaintiff accordingly, this, Eeb’ry 6, 1851. Hugh Lockett, sheriff.”
This is no sufficient return of the sheriff, that he had executed this writ upon the defendant. If he were sued for a false return, for returning the same executed, such an endorsement as this could not support the averment that he had so returned it. The judgment being by default, and the writ not appearing to have been executed, the judgment below must be reversed, and the cause remanded.
We remand the cause, as possibly the sheriff may wish to amend his return, so as to show that the writ was in fact executed.